Per Curiam.
The case shows that only a single question of fact was litigated at the trial,—whether or not the defendant acted as the agent of the plaintiff in the sale of certain real estate in this city. The testimony was conflicting, and the jury found that the defendant was not such agent. No exception was taken to the charge, and there is no certificate that the case contains all the testimony. We have examined the record, and find no error.
Judgment and order denying new trial affirmed, with costs.